UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6061



JULIAN EDWARD ROCHESTER,

                                             Plaintiff - Appellant,

          versus

PARKER EVATT, Commissioner; SOUTH CAROLINA DE-
PARTMENT OF CORRECTIONS, JAILS AND DETENTION
CENTERS,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. William B. Traxler, Jr., District
Judge. (CA-94-2200-2-21-AJ)

Submitted:   September 20, 1996           Decided:   October 3, 1996

Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Julian Edward Rochester, Appellant Pro Se. William Henry Davidson,
II, David Leon Morrison, John Thomas Lay, Jr., James Miller Davis,
Jr., ELLIS, LAWHORNE, DAVIDSON & SIMS, P.A., Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1994) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Appellant failed to provide a transcript of the bench trial

at which the district court stated the reasons for denying relief.
See Fed. R. App. P. 10(b)(2); Powell v. Estelle, 959 F.2d 22, 26
(5th Cir.), cert. denied, 506 U.S. 1025 (1992). Moreover, Appellant
has failed to state a substantial claim justifying preparation of

a transcript at government expense. 28 U.S.C. § 753(f) (1994).

Consequently, we affirm the district court's order. We deny Appel-
lant's motion for an extension of time to perfect his appeal. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and
argument would not aid the decisional process.




                                                          AFFIRMED




                                2